Citation Nr: 1316837	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  06-21 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the toes and feet.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a stomach disorder.  

3.  Entitlement to an increased rating for residuals of cold injury to the right foot, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for residuals of cold injury to the left foot, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased rating for thoracolumbar strain with degenerative joint and disc disease, currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased rating for right knee retropatellar pain syndrome with degenerative joint disease, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for left knee retropatellar pain syndrome with degenerative joint disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to September 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of February 2006, June 2007, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing.  A transcript of that hearing is of record.  At that time, the Veteran withdrew from appellate consideration claims of service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and a right hand disability.  

In January 2013, the Board granted the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU), and denied a claim of service connection for an acquired psychiatric disorder.  It otherwise remanded the remaining claims to the agency of original jurisdiction (AOJ) for additional development.  Following its development of the claims, the AOJ issued a Supplemental Statement of the Case (SSOC) in March 2013 and returned the case to the Board.  

(The issue of whether new and material evidence has been received to reopen a claim for service connection for a stomach disorder, and the claims for increased ratings for thoracolumbar strain with degenerative joint and disc disease as well as for right knee and left knee retropatellar pain syndrome with degenerative joint disease, are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  Arthritis of the Veteran's toes was first diagnosed many years after active service and is not causally or etiologically related to such service, to include as a residual of an in-service cold injury.  

2.  Residuals of cold injury to the right foot and the left foot are manifested by cold hypersensitivity, paresthesia, arthralgia of the toes, numbness, hyperhidrosis, sensory neuropathy of the feet and loss of vibratory sensation of the ankles, as well as tinea pedis and onychomycosis.  

3.  Sensory neuropathy of the feet and loss of vibratory sensation of both ankles, as residuals of cold injury affecting the lower extremities, are reflective of mild incomplete paralysis of the common peroneal nerve.  



CONCLUSIONS OF LAW

1.  The Veteran does not have arthritis of the toes or feet that is the result of disease or injury incurred in or aggravated during active military service; nor may arthritis of the toes or feet be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).  

2.  The criteria for an evaluation greater than 30 percent for residuals of cold injury to the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2012). 

3.  The criteria for an evaluation greater than 30 percent for residuals of cold injury to the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2012).  

4.  A 10 percent rating for incomplete paralysis of the common peroneal nerve of the right lower extremity, separate from the 30 percent rating for residuals of cold injury to the right foot, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2012).  

5.  A 10 percent rating for incomplete paralysis of the common peroneal nerve of the left lower extremity, separate from the 30 percent rating for residuals of cold injury to the left foot, is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision on the claim for service connection for arthritis of the toes and feet, as well as the claims for ratings greater than 30 percent for residuals of cold injury to the right foot and to the left foot has been accomplished.  Through May 2005 and February 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims.  The February 2009 notice letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that the May 2005 notice letter, which pertained to the claims for ratings greater than 30 percent for residuals of cold injury to the right foot and to the left foot, did not provide the Veteran with the criteria for assigning disability ratings and effective dates.  Such notice was provided in March 2006 following the February 2006 rating decision on appeal.  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim-such as in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In the present case, the March 2006 notice letter pertaining to Dingess, supra, was followed by a May 2006 SOC, which appropriately readjudicated the claims, thereby curing the notice timing error.  Prickett, 20 Vet. App. at 376.  

The Board also finds that the May 2005 and February 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the notice letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state agency, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.

The Board also finds that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims being decided herein.  The Veteran's service treatment records (STRs) are associated with the claims file, as are the Veteran's VA treatment records (to include those treatment records associated with the Veteran's Virtual VA electronic file).  Furthermore, private treatment records from OrthoArkansas, Baptist Health Medical Center, and North Metro Medical Center have been obtained as have the Veteran's Social Security Administration (SSA) records.  Significantly, the Veteran has not alleged that there are any outstanding medical records probative of his claims that otherwise need to be obtained.  Recently, through a March 2013 letter, the AOJ provided the Veteran an opportunity to identify relative treatment providers and/or submit evidence in support of his claims.  The Veteran failed to submit any provided VA Form 21-4142s or otherwise identify any pertinent evidence that needed to be obtained.  

Also, VA examinations and opinions with respect to the claims have been obtained.  The examination reports are deemed sufficient for rating purposes, and explanations for the findings and opinions are stated.  Therefore, VA has met its duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein.  38 C.F.R. § 3.159(c)(4).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.  

II.  Analysis

Service Connection

The Veteran contends that he suffers from arthritis of the toes and feet and that such disability should be compensated as a residual of his service-connected cold injury.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Board must determine whether the evidence supports a claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted in the Board's January 2013 remand discussion, the evidence reflects that an October 2002 X-ray of the Veteran's feet did not reveal any degenerative changes.  A subsequent X-ray of the feet in June 2004, associated with the Veteran's VA examination at that time, did reveal mild degenerative changes bilaterally of the 1st metatarsophalangeal (MTP) joints.  Thereafter, during a January 2007 VA podiatry consultation, an X-ray of the Veteran's feet was noted as again not revealing any degenerative changes.  Likewise, an October 2008 VA X-ray of the Veteran's feet provided a negative impression or finding for degenerative changes, as did VA X-rays in February 2011 and December 2012.  

As per the Board's remand instructions, a VA examiner was requested to review the X-ray findings and determine whether or not the Veteran had any degenerative changes associated with his toes or other parts of his feet.  As a result of the Board's request, a VA examiner, in a March 2013 VA Disability Benefits Questionnaire (DBQ), noted that he had reviewed the X-rays "with ortho C&P from 2004 to 2012."  The VA examiner concluded, following his review of the X-rays and further consultation, that the Veteran did have minimal spurring of the MTP joint of the great toe, bilaterally, consistent with degenerative joint disease (DJD).  

A review of the Veteran's STRs does not reflect clinical or diagnostic findings identifying arthritis of the toes or other parts of the feet.  Additionally, there is a lack of post-service medical evidence documenting a diagnosis of arthritis of the toes or other parts of the feet within one year of the Veteran's separation from service in September 1975.  Thus, service connection for arthritis of the toes and feet on a presumptive basis has not been shown.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

In reviewing the evidence of record, the Board finds the most probative evidence to consist of various examinations of the Veteran and related opinions dated in March 2013.  Initially, in a February 2012 DBQ used to evaluate the Veteran's cold injury, the particular VA examiner, in that instance, did not report evidence of osteoarthritis.  

In the above-noted March 2013 DBQ, the VA examiner identified the Veteran as having arthritis of the 1st MTP joint bilaterally.  Also, the examiner specifically reported the residuals associated with the Veteran's cold injury of the right and left foot as being manifested by cold hypersensitivity, paresthesia, arthralgia of the toes, numbness, hyperhidrosis, sensory neuropathy of the feet, loss of vibratory sensation of the ankles, as well as tinea pedis and onychomycosis.  He did not identify arthritis (DJD) of the toes as a cold injury residual.  

The VA examiner's finding regarding cold injury residuals is supported by a separate March 2013 VA podiatry examination conducted by a podiatrist.  The clinician, while not specifically addressing whether any arthritic changes were a cold injury residual, did comment in his report of examination that in general, the Veteran's overall bone density, structure, and alignment was within normal limits for a man of his age with no unusual spurring or degeneration.  Furthermore, a medical opinion from a non-VA podiatrist, also dated in March 2013, additionally supports the VA examiner's findings.  The clinician's opinion was that it was less likely as not that arthritis of the left 1st MTP joint (the right 1st MTP joint was not addressed) was a cold injury residual.  In her opinion statement, the clinician noted that the Veteran's identified foot deformities, which included hallux valgus (or bunion deformity), were structural defects acquired over time.  The podiatrist also noted that:  

By definition, a bunion is a deviation of the 1st [MTP joint] space to include a lateral-valgus shift of the distal segments (proximal and distal phalanx) and medial translocation of the 1st metatarsal, away from the second metatarsal.  This results in a dorsomedial 'bump'.  As the joint becomes less congruent, the deviation of the space is defined as degenerative (Normal and Abnormal Function of the Foot - Clinical Biomechanics Volume II by Merton L. Root, John H. Weed and William P. Orien, 1977).  Therefore, these structural deformities are mechanical in nature, rather than from exposure to cold.  

The Board notes that a medical examination report is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Here, the above-noted medical evidence, taken as a whole, is persuasive.  The VA examiner did not identify arthritis of the Veteran's toes as a cold injury residual.  Furthermore, the findings and conclusions of the VA and non-VA podiatrists lends support for the lack of inclusion of arthritis/DJD of the toes as a residual of cold injury in service.  There is otherwise a lack of any medical evidence of record that contradicts or refutes the finding of the VA examiner or that otherwise relates the Veteran's arthritis of the toes to his period of active service.  Therefore, the Board finds that the Veteran does not have arthritis of the toes or feet that is the result of disease or injury incurred in or aggravated during active military service, to include any cold injury therein.  Here, without sufficient evidence linking the Veteran's arthritis of the toes and/or feet to service or to his service-related cold injury, service connection is not warranted.  

In so finding, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran's arthritis is related to service or as a residual of his service-connected cold injury, falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

The Board has also reviewed and considered arguments raised by the Veteran's representative in regard to this claim.  In an April 2013 Written Brief Presentation, the representative challenged any conclusion that the Veteran's arthritis in his toes was somehow related to his congenital flat feet.  In so doing, the representative argued that arthritis is a common residual of frostbite and that frostbite can cause fallen arches.  The representative also raised arguments that VA must "prove" that the Veteran's flat feet were congenital and "disprove" causation and aggravation of arthritis and the foot deformities based on cold injury in service.

Here, even accepting the argument that frostbite can, in some instances, cause arthritis and cause fallen arches (pes planus), the evidence does not support that the Veteran's cold injury resulted in arthritis, fallen arches, or other noted structural foot deformity.  The Board finds persuasive that of the three different clinicians who considered the Veteran's disability, no one of which identified arthritis or a noted structural abnormality of either foot, to include pes planus, as a cold injury residual.  Otherwise, the fact that the Veteran's flat feet were not identified during his entrance medical examination (or otherwise during service), a point raised by the representative, does not necessarily preclude a current finding of pes planus and that the foot disorder was in fact congenital.  The Board finds the arguments lack merit, especially as none of the medical evidence of record contradicts or refutes the findings and conclusions from the clinicians who considered this issue.  

Thus, the Board finds that the claim of service connection for arthritis of the toes or feet must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not helpful to the claimant.  

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's cold injury residuals of each foot are rated as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7122.  A maximum 30 percent rating is assigned under Diagnostic Code 7122 for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus 2 or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punch out lesions, or osteoarthritis).  Id. 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes and complications at the site of a cold injury scar or peripheral neuropathy should be evaluated separately.  Note (1) to Diagnostic Code 7122 also provides that other disabilities that have been diagnosed as the residual effects of cold injuries, such as Reynaud's phenomenon, muscle atrophy, etc., should be evaluated separately unless they are used to support an evaluation under Diagnostic Code 7122.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1).

By way of history, in a November 2002 rating decision, the AOJ, in part, granted service connection and assigned separate 20 percent disability ratings for cold injury residuals of the right foot and of the left foot.  The effective date of the award was September 23, 2002.  The Veteran was notified of that decision but did not appeal.  The Veteran filed an increased rating for his disabilities in October 2003.  In a subsequent June 2004 rating decision, the AOJ increased the Veteran's disability rating for each foot under Diagnostic Code 7122 from 20 percent to 30 percent, effective October 14, 2003.  The Veteran was notified of the decision that same month.  The Veteran did not appeal the June 2004 rating decision but did submit a statement (VA Form 21-4138) in March 2005 noting that he was filing for an increase in the assigned ratings for his service-connected residuals of cold injury to the right foot and to the left foot.  

The manifestations of cold injury disability, associated with the right foot and the left foot, are essentially the same, and as such, will be discussed together.  At the outset, the Board finds that a schedular rating greater than 30 percent for residuals of cold injury to each foot under Diagnostic Code 7122 is not warranted because a 30 percent rating is the maximum rating that can be assigned for this disability under Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic Code 7122.  

The Board has also considered whether a higher rating may be assigned under any other potentially applicable schedular criteria.  In this regard, the Board observes that Diagnostic Code 7122 is included in the cardiovascular disabilities section of the Rating Schedule.  See generally 38 C.F.R. § 4.104, Diagnostic Code 7000 et seq. (2012).  The competent evidence of record does not reflect that the Veteran's service-connected cold injury residuals of the right foot or the left foot result in additional cardiovascular disability to warrant a higher rating on this basis.  In addition, the impairment of each foot does not approximate loss of use of a foot, so a higher rating is not warranted under Diagnostic Code 5284 for either foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012).  

The Board has also considered whether separate evaluations are warranted for disabilities that have been diagnosed as the residual effects of the cold injury, unless such disabilities are used to support an evaluation under Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic Code 7122 Note (1).  

As identified by the VA examiner in the March 2013 DBQ, residuals of cold injury to the right foot and the left foot are manifested by cold hypersensitivity, arthralgia of the toes, numbness, hyperhidrosis, sensory neuropathy of the feet as well as loss of vibratory sensation of the ankles, in addition to tinea pedis and onychomycosis.  Likewise, the VA podiatrist, in a separate March 2013 examination, reported that the Veteran complained of paresthesia but otherwise had protected sensation.  Here, the Veteran's symptoms support a 30 percent evaluation under Diagnostic Code 7122 based on arthralgia of the toes, cold sensitivity, and/or numbness, along with nail abnormalities and hyperhidrosis.  

The Board notes that sensory neuropathy and/or loss of vibratory sensation of the lower extremities is best rated as a form of peripheral neuropathy based on those diagnostic codes for peripheral nerves under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.20 (2012).  Under 38 C.F.R. § 4.124a, the term incomplete paralysis indicates impairment of function of a degree substantially less than the type of picture for complete paralysis, which has not been shown, given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, as is the case here, the rating should be for the mild, or at most, the moderate degree.  See note preceding 38 C.F.R. § 4.124, Diagnostic Code 8510.  

In this case, given that the nerve involvement associated with the cold injury has been diagnosed as being wholly sensory without any other identified functional limitation, the Board finds the sensory involvement to equate to mild disability.  Under 38 C.F.R. § 4.124a, for those peripheral nerves affecting the lower extremities, no diagnostic code allows for a rating greater than 10 percent for mild disability.  Here, in light of the clinical finding of sensory impairment of the feet and ankles due to cold injury, and because note 1 requires consideration of entitlement to a separate rating for peripheral neuropathy, separate 10 percent ratings for incomplete paralysis of the common peroneal nerve of the right lower extremity and of the left lower extremity, separate from the 30 percent ratings assigned for residuals of cold injury to the right foot and to the left foot under Diagnostic Code 7122, is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  The evidence does not otherwise support a 20 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, or a 40 percent rating for complete paralysis, of the common peroneal nerve.  Id.  

With respect to the additional finding of tinea pedis as a cold injury residual, the Board has considered whether a separate compensable rating would be warranted.  Of note, while the VA examiner in the March 2013 DBQ did identify tinea pedis as a cold injury residual, the non-VA podiatrist commented in her opinion that the Veteran's tinea pedis was not a cold injury residual.  Reasonable doubt will be found in the Veteran's favor on this issue.  Diagnostic Code 7813 provides that tinea pedis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or as dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2012).  In this case, the Veteran's tinea affects his feet and thus consideration of the disability for dermatitis or eczema is appropriate.  

For a minimum 10 percent rating under Diagnostic Code 7806, there must be at least 5 percent, but not more than 20 percent of the entire body affected, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).  In the March 2013 VA DBQ, the examiner noted that the Veteran had diffuse moccasin scaling of the feet typical of tinea pedis covering 1.75 percent of the total body surface area (TBSA) and 0 percent of exposed body surface area (EXBSA).  Additionally, the evidence does not reflect the Veteran's use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat his tinea pedis.  In light of these findings, the Veteran's tinea pedis would not warrant a separate compensable rating under Diagnostic Code 7806.  

Also, in his July 2006 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran reported symptoms of pain and discomfort associated with cramping, deformed toes, foot blisters, bunions, and hammertoes.  The medical evidence documents findings for hallux valgus, congenital pes planus, hammertoes, a right foot bunion, a small left first metatarsal head prominence, as well as calluses and blisters.  As noted in the Board discussion of the Veteran's claim for service connection for arthritis of the toes and feet, the medical evidence does not support that any of these conditions are related to the Veteran's cold injury in service.  

In this regard, in the March 2013 VA podiatry examination, the clinician noted that the Veteran had suffered a cold injury during service.  The clinician considered the Veteran's medical history and examined the Veteran.  He concluded that the Veteran had congenital pes planus and associated bunions, hallux valgus, and minimal hammertoes.  Additionally, the noted non-VA podiatrist, in her report, noted that the identified foot abnormalities, which included hallux valgus (or bunion deformity), were structural defects acquired over time.  The clinician was aware of the Veteran's cold injury in service and identified the Veteran's structural foot deformities as being mechanical in nature rather than from exposure to cold.  The Board finds persuasive that neither clinician, with both being aware of the Veteran's prior cold injury, identified the bilateral structural foot abnormalities as being cold injury residuals.  As neither the Veteran nor his representative has submitted evidence contradicting or refuting the conclusion of the clinicians, the Board finds that separate evaluations for the disabilities as residual effects of the Veteran's cold injury is also not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1).  

Therefore, the Board finds that ratings greater than 30 percent for cold injury to the Veteran's right foot and left foot under Diagnostic Code 7122 are not warranted.  However, separate 10 percent ratings for mild incomplete paralysis of the common peroneal nerve of the right lower extremity and the left lower extremity under Diagnostic Code 8521, as residual effects of the service-connected cold injury, are warranted.

The Board has considered whether the Veteran's claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level as well as the symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the cold injury residuals associated with the right foot and the left foot are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.  

For the foregoing reasons, the Board finds that separate 10 percent ratings for sensory neuropathy and/or loss of vibratory sensation of the lower extremities, as residuals of the Veteran's cold injury, are warranted.  Otherwise, the claims for disability ratings greater than 30 percent for cold injury to the right foot and to the left foot, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  



ORDER

Service connection for arthritis of the toes or feet is denied. 

A disability rating greater than 30 percent for cold injury to the right foot is denied.  

A disability rating greater than 30 percent for cold injury to the left foot is denied.  

A separate 10 percent rating for common peroneal nerve damage of the right lower extremity is granted, subject to the laws governing the payment of monetary benefits, including 38 C.F.R. § 4.68.  

A separate 10 percent rating for common peroneal nerve damage of the left lower extremity is granted, subject to the laws governing the payment of monetary benefits, including 38 C.F.R. § 4.68.  


REMAND

Per the Board's January 2013 remand instructions, the Veteran was scheduled for VA examinations of his service-connected spine and knees.  The action paragraph associated with the remand noted as follows:  

Notwithstanding any questions associated with a VA Disability Benefits Questionnaire (if such questionnaire is completed as part of this examination) . . . [a]ll functional losses caused by the Veteran's service-connected thoracolumbar spine disability and bilateral knee disability due to pain, weakness, fatigability, etc., should be, if feasible, specifically equated to additional degrees of motion lost--beyond what is shown clinically.  

In March 2013 DBQs associated with the requested examinations, the examiner failed to equate the functional loss identified on examination to additional degrees of motion loss.  Both reports, however, do reflect the Veteran's estimation of additional degrees of motion lost in his thoracolumbar spine and knees during flare-ups.  

When assessing a veteran's level of disability, the examiner must express an opinion on whether pain could significantly limit functional ability during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id; see also Mitchell v. Shineski, 25 Vet. App. 32, 44 (2011).  In the present case, neither of the March 2013 DBQs reflects the examiner's report that he was unable to provide the requested opinion with regard to functional losses expressed in terms of loss of motion beyond what is shown clinically.  

Therefore, the claims folders should be referred back to the VA examiner who conducted the March 2013 DBQ examinations, associated with the Veteran's thoracolumbar spine and knees, for additional medical opinion.  The examiner should be asked to equate the functional losses affecting the Veteran's thoracolumbar spine and knees identified on examination to additional degrees of motion lost (beyond what is shown clinically).  

Also in the Board's January 2013 remand, the AOJ was requested to obtain any available VA treatment records from the Little Rock (Arkansas) VA Medical Center (VAMC) for the period September 1975 to September 1976.  The Veteran was noted to have testified before the undersigned VLJ that he had received treatment for a stomach condition during that period.  A review of the physical claims file and the Veteran's Virtual VA electronic file reflects that the AOJ contacted the Little Rock VAMC about the records but apparently did not receive a response.  There are also no VA records from the Little Rock VAMC associated with the AOJ's request.  As such, the AOJ should again contact the Little Rock VAMC and request that search be conducted for any available medical records concerning the Veteran's treatment for his stomach from September 1975 to September 1976.  

Finally, in light of the development requested above, the Veteran should be provided an opportunity to supplement the record on appeal with any relevant VA or private treatment records associated with his remanded claims.  (The Board notes that the most recent VA treatment records associated with the claims folder (to include the Veteran's Virtual VA electronic file) are dated no later than December 2012, and are associated with the Veteran's treatment through the Central Arkansas VA health care system.)

Accordingly, the case is REMANDED for the following actions:

1.  Supplement the record on appeal with the Veteran's most recent VA treatment records dated since December 2012.  The Veteran's treatment appears to be solely through the Central Arkansas VA health care system.  

2.  Obtain any available VA treatment records from the Little Rock (Arkansas) VAMC for the period September 1975 to September 1976.  Any search must include a search of retired/archived records, if appropriate.  If records from the VAMC Little Rock for the time period requested are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims file.  Any response regarding the records should also include a comment concerning a search of any retired records or that no retired records exist.  Thereafter, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folders should be referred to the VA examiner who conducted the March 2013 examinations of the Veteran's thoracolumbar spine and knees and completed the associated DBQs.  The examiner should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

In particular, the examiner should review the March 2013 DBQs he completed during his evaluation of the Veteran's thoracolumbar spine and knees.  The examiner should then specifically equate all functional losses caused by the Veteran's service-connected thoracolumbar spine disability and knee disabilities due to pain, weakness, fatigability, flare-ups, etc., to additional degrees of motion lost beyond what is shown clinically.  This should be done for the back and for both flexion and extension of each knee.  If the examiner is unable to provide the requested information he should provide a thorough explanation as to why he was unable to do so.  

If the March 2013 examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claims remaining on appeal.  If any of the benefits sought is denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


